Title: To Thomas Jefferson from Gouverneur Morris, 21 March 1802
From: Morris, Gouverneur
To: Jefferson, Thomas


            Dear Sir
              Washington 21 March 1802
            I receive this Instant your Favor of this Date. Were I at Home, I might perhaps find some Memorandum respecting the Transaction which it alludes to. Certainly I should find the Letters I have received, and Copies of those I may have written on the Subject. By the Copy Mr houdon has transmitted, of a Note from Mr Grand, it is evident that he at least must have misunderstood me. Hudon frequently mentioned the matter to me. I as frequently told him it was a Business in which I had no Concern nor Authority. When he seemed to be surpriz’d at this, considering the Agency you had in it, I told him that you had not, on that Occasion, acted as Minister of the United States, but meerly in Consequence of an Application to you by the State of Virginia; and to oblige that State. That, of Course, I did not succeed to your Authority in that Behalf. That I had, however, no Doubt but the State would honorably perform the Engagements you had taken. That the Government of the United States had indeed directed me to cause effective Payment to be made to sundry Officers formerly in the American Service, without Regard to the nominal Sum in Assignats. That I had given Mr Grand Directions consonant to the Orders I had received, but that I had no Right to give Orders respecting the Funds of the State of Virginia; nor to take Engagements for that State. I remember well that Grand wanted to cover himself under a Direction from me, which I refused to give. He was desirous of paying over the Money, And I beleive that (after having refus’d officially to take any Step whatever in the Business) I told him that, as an Individual, it was my private Opinion Mr Houdon would do better to receive the Money; and reserve, in the Receipt he should give, a Right to apply at a future Day to the State for the Difference of Value.
            You will observe that the Grands were in a delicate Situation. If they held the Money of Virginia, they might thereby make themselves eventually liable for the Depreciation. If they tendered it to Houdon, he could not (but at the hazard of his Life) refuse to receive it. But he might have complain’d of hard Usage; and they thought it not consistent that, while the United States were paying in solid Coin, the State of Virginia should offer depreciated Paper. This Situation naturally induced them to state what I had said to them as strongly as it would bear
            I presume that Mr Houdon has now carried his Demand, for Loss of Value, full as high as the Facts will permit. I should, therefore, suppose it advisable to scrutinize the Dates, and examine the Grounds on which the Value is taken at the proper Date. If Value was lost while he deliberated about the Propriety of receiving the Money which lay in Readiness for him, the State may, in Strictness, insist that he shall bear that Loss. They may perhaps think it more consistent with their Dignity not to descend into these Minutiæ, and that may for aught I know be the more correct Proceedure
            I have the Honor to be with perfect Respect Dear Sir your obedient Servant
            Gouvr Morris
          